COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
                                           NO. 2-08-370-CV
 
IN RE JAMES EDWARD BELLS                                                  RELATOR
                                                                                                           
                                                  ------------
                                       ORIGINAL
PROCEEDING
                                                  ------------
                                  MEMORANDUM
OPINION[1]
                                                  ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.[2]  Accordingly, relator=s
petition for writ of mandamus is denied.
 
 




Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
 
PANEL: 
LIVINGSTON, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
October 7, 2008




    [1]See
Tex. R. App. P. 47.4.


    [2]The
Tarrant County District Clerk=s office has advised this court that it does not
have any record of a pending petition having been filed by Relator.  However, even if the district clerk=s office had received
Relator=s pleading and refused to
file it, this court would not have jurisdiction to issue a writ of mandamus
against it.  See Tex. Gov=t Code Ann. ' 22.221(b) (Vernon
2004).  If, however, a district clerk=s office has refused to
accept a pleading tendered for filing, the tendering party should attempt to
file the pleading directly with the district judge, explaining in a verified
motion that the clerk refused to accept the pleading for filing.  See In re Bernard, 993 S.W.2d 453, 454
(Tex. App.CHouston [1st Dist.] 1999,
original proceeding)(O=Connor, J., concurring).